Remark
	This Office action has been issued in response to RCE filed on 06/27/2022.

Allowable Subject Matter
	Claims 1-19 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Liu (US Pub No. 20160050347) directed to the depth camera includes a control module and a lighting module. The control module includes a control board, a control unit, a seat and a lens mounted on the seat. The lighting module is mechanically and electrically connected to the control module and includes a base board having a through hole for being passed by the lens and corresponding to the control board in position.
 The prior art of record is different than the claimed invention because in the claimed invention the base assembly, the base assembly comprising a circuit board and a base body, the base body being supported by the circuit board, the photosensitive element of the receiving assembly being electrically connected to the circuit board, the projection assembly circuit board being supported on a top side of the base body, the base assembly further comprising a conductive element, and the conductive element being disposed between the projection assembly circuit board and the circuit board for conducting the projection assembly to the circuit board . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 14.  Accordingly claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687